Title: From James Madison to Thomas Jefferson, 20 August 1802
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Aug. 20. 1802
The inclosed letters will shew the object of the Bearer Mr. Baker. From his conversation, I find that, placing Bourdeaux & Gibralter out of view, he wishes to be appd. as Consul, to Minorca, where he says a Consul will be admitted, now that it is again under the Spanish Government, and where he observes a consul may be of use to the U. States, particularly during our bicker⟨in⟩gs with the Barbary powers. I find from his conversation also that he is a native of Minorca, whilst under British Govt. but that he has been in the U. States about six years & is an American Citizen. Nothing has passed between us that can influence his expectations or calculations, of the result of his pursuit. Always with affectionate respect, Yrs.
James Madison
 

   
   RC (DLC: Jefferson Papers). Docketed by Jefferson as received 21 Aug. For enclosures, see n. 1.



   
   See Edward Livingston to JM, 31 July 1802, and n. 1, Aaron Burr to JM, 2 Aug. 1802, and Frederick Weissenfels to JM, 2 Aug. 1802.



   
   Jefferson appointed Baker U.S. consul for the islands of Minorca, Majorca, and Iviza in February 1803 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:441).


